Citation Nr: 1620701	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.

3.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to a disability rating in excess of 30 percent prior to March 10, 2014 and in excess of 40 percent as of March 10, 2014, for right biceps tendon rupture.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

6.  Entitlement to a disability rating in excess of 10 percent for right carpal tunnel syndrome (CTS). 

7.  Entitlement to a compensable disability rating for left CTS. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Cynthia Harbin Holman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989, September 1997 to May 1998, and October 2003 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, August 2012, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case is currently under the jurisdiction of the RO in Winston-Salem, North Carolina.

In December 2015, the Veteran presented sworn during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  

As it pertains to the claim for "depression," the Veteran continues to seek service connection for a psychiatric disability, however variously claimed and diagnosed, as due to events he experienced in service.  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)

The increased rating claims (other than tinnitus) and TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an increased rating for tinnitus.

2.  The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in March 2006 on the basis that there was no competent evidence that the Veteran's preexisting hearing loss was aggravated in service; the Veteran was properly informed of the adverse decision and did not appeal.

3.  Evidence submitted subsequent to the RO's March 2006 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

4.  The RO denied the Veteran's claim of entitlement to service connection for depression in March 2006 on the basis that there was no competent evidence linking his diagnosed depressive disorder and his active service; the Veteran was properly informed of the adverse decision and did not appeal.

5.  Evidence submitted subsequent to the RO's March 2006 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

6.  The Veteran's preexisting bilateral hearing loss was aggravated by his active service.

7.  The Veteran's preexisting depressive disorder was aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for tinnitus by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The RO's March 2006 decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss and depression is final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and depression has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for chronic depression have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeal of the August 2012 continuation of a 10 percent evaluation for tinnitus.  At his December 2015 Board hearing, the Veteran indicated on the record that he wished to withdraw this appeal.  The transcribed statements constitute a written withdrawal of the substantive appeals filed in relation to the claim.  See generally Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an increased rating for tinnitus.  It is dismissed.

II. Duties to Notify and Assist

As the Veteran's applications to reopen and service connection claims are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Merits of the Claims

A. New and Material Evidence

Service connection for bilateral hearing loss and depression was originally denied in a March 2006 rating decision.  A May 2006 rating decision confirmed and continued these denials.  The RO essentially determined that the evidence did not show a current diagnosis of depression or that the Veteran's preexisting bilateral hearing loss and depression were aggravated in service.  The Veteran did not appeal either of these denials or submit any new evidence within one year of the denials and the March/May 2006 rating decision became final.

Subsequent to the March/May 2006 RO decision, the Veteran submitted a September 2013 opinion from a private audiologist and a June 2014 opinion from a private psychologist.  The audiologist's opinion indicated that the Veteran's preexisting hearing loss was aggravated by his active service.  The psychologist's opinion provided a diagnosis of depression and also indicated that the Veteran's preexisting depression was aggravated by his active service.  These opinions/diagnosis thereby satisfies the low threshold requirement for new and material evidence; and, the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

B. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has held that the above statute regarding soundness requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.  

There is no entrance examination report for the period of service upon which the Veteran's hearing loss and depression claims are based (October 2003 to May 2005).  The Veteran does not contend otherwise.  As such, the presumption of soundness does not apply.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  In other words, the presumption of aggravation applies only when pre-service disability increases in severity during service.  See Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  A pre-existing disease or injury is presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered "aggravation" of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Hearing Loss 

Despite the lack of entrance examination, there is evidence to show that the Veteran has hearing loss at the time of entrance in October 2003.  Specifically, an October 2001 audiogram showed hearing loss for VA purposes (see 38 C.F.R. 
§ 3.385) at 4000Hz for the right ear and 3000Hz and 4000Hz for the left ear.  This evidence shows pre-existing hearing loss.  The remaining question is whether this hearing loss was aggravated in service.

A review of the record reflects that, although there is no audiogram from the time of the Veteran's separation in May 2005, there are two relevant audiograms.  A June 2005 audiogram, just one month after the Veteran's separation, and an August 2005 audiogram, just three months after separation, both show poorer hearing acuity at several levels for both ears.  Both of these decreases suggest a worsening of the Veteran's pre-existing hearing loss disability in service.

In addition to the audiograms, the Veteran submitted a September 2013 opinion from his private audiologist.  She opined that it is more likely than not that the Veteran's increase in hearing loss from the time of his 2003 re-entry into service to the time of his discharge was caused by military exposure rather than by the civilian exposure described by the Veteran.  

The Board notes that there is additional evidence that does not support the Veteran's claim including VA-QTC examinations.  However, as the Board is granting this claim, any further discussion of negative evidence is irrelevant.

In light of the positive private opinion, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's preexisting hearing loss was aggravated to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Psychiatric Disorder

With regard to the depression claim, there is ample evidence to show that the Veteran had depression prior to his 2003 to 2005 period of active service.  VA treatment records reflect that he was diagnosed with depression and treated with Zoloft beginning in 2000.  Accordingly, the remaining question is whether the Veteran's pre-existing depression was aggravated in service.

A review of the Veteran's service treatment records show that he complained of increased depression and anxiety during and following his 2004 to 2005 deployment to Iraq.  Additionally, his Zoloft dosage was increased in 2005, supporting a worsening of his depression.  Moreover, an in-service line of duty determination noted that, while the Veteran was treated for depression prior to service, it was exacerbated by his deployment to Iraq.

To further support his claim of in-service aggravation, the Veteran submitted a June 2014 psychological evaluation by Dr. K.M., Psy.D.  Dr. K.M. opined that it is more likely than not that the Veteran's active duty tour in Iraq permanently aggravated the preexisting depression beyond its normal progression and caused posttraumatic stress disorder and panic disorder.  

Again, the Board notes that there is additional evidence that does not support the Veteran's claim including VA-QTC examinations.  However, as the Board is granting this claim, any further discussion of negative evidence is irrelevant.

In light of this positive private opinion, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's preexisting depression was aggravated to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal of entitlement to an increased rating for tinnitus is dismissed.

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for depression has been received, the application to reopen is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

With regard to the increased rating claims, the Veteran was most recently examined for his right biceps tendon rupture in August 2014 and for his cervical spine disability and bilateral CTS in January 2011.  At his December 2015 Board hearing, he submitted written statements indicating that his service-connected disabilities on appeal had have worsened since his most recent VA examinations.  As such, new VA examinations are necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected psychical disabilities, which have been remanded herein, and service-connected psychiatric disability, which has been granted herein.  The readjudication of the increased rating claims and implementation of the Board's grants of service connection may affect the TDIU claim.  These issues are inextricably intertwined.  The increased rating claims must be readjudicated and the grants of service connection must be implemented, including assigning disability ratings and effective dates, prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Thereafter, the Veteran must be scheduled for a VA examination(s) with an appropriate examiner(s) to address the current severity of his right biceps tendon rupture, cervical spine disability, and bilateral CTS.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion and nerve testing.  The examiner(s) should also comment on the Veteran's employability in light of his service-connected disabilities.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  If the Veteran's combined evaluation following the implementation of the grants of service connection for bilateral hearing loss and an acquired psychiatric disorder does not meet the schedular criteria for TDIU for the entire period on appeal, refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of the assignment of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  A written decision should be prepared that explains the reasons and bases for the conclusion reached.  

4.  After completing the above actions, the Veteran's increased rating claims and TDIU claim, including on an extraschedular basis, should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


